OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
We agree with the Appellate Division that defendant was not entitled to an order requiring the Grand Jury to call the prosecution’s witnesses before hearing defendant’s testimony. The Grand Jury is vested with broad investigative powers and discretion in calling witnesses and receiving evidence (see, People v Lancaster, 69 NY2d 20, 25-26). The order in which witnesses are called is a matter for the discretion of the Grand Jury and the supervisory court (see, Matter of Morgenthau v Altman, 58 NY2d 1057, 1059; People v Sexton, 187 NY *801495). A defendant has the right to testify and to call witnesses on his own behalf (see, CPL 190.50 [5], [6]) but need only be afforded an opportunity to exercise these rights prior to the Grand Jury’s vote on the indictment (see, People v Evans, 79 NY2d 407).
Acting Chief Judge Simons and Judges Kaye, Titone, Hancock, Jr., and Bellacosa concur; Judge Smith taking no part.
Order affirmed in a memorandum.